Citation Nr: 1752504	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  10-43 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection or a left ankle disorder as secondary to the service-connected pes planus disability.

3.  Entitlement to service connection for a lumbar spine disorder as secondary to the service-connected right ankle disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia. 

6.  Entitlement to service connection for a bilateral wrist disorder. 

7.  Entitlement to service connection for a right knee disorder as secondary to the service-connected right ankle disability.

8.  Entitlement to service connection for a right hip disorder as secondary to the service-connected right ankle disability.

9.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.

10.  Entitlement to an initial rating in excess of 10 percent for right ankle arthritis prior to February 13, 2014, and in excess of 20 percent thereafter.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a September 2017 written statement submitted by the representative of record, it was noted that the Veteran withdrew his request for a Board hearing.  The representative specifically noted that a decision should be made on the evidence of record.  Therefore, the request for a hearing has been withdrawn.
The Board notes that Supplemental Statements of the Case (SSOCs) dated in December 2016 address the issues of (1) an increased rating for keloids of the chest; and (2) an increased rating for pseudofolliculitis barbae.  Notably, however, these issues were previously adjudicated by the Board in July 2016.  Specifically, the Board granted a 30 percent rating for keloids of the chest effective July 31, 2006 (with the exception of a 100 percent rating from April 2009 to May 2009).  Further, the Board denied a compensable rating for pseudofolliculitis barbae from August 1998 to November 2011 and denied a rating in excess of 10 percent from November 2011 to the present.  A subsequent rating decision dated in August 2016 implemented the Board's grant for a higher rating for keloids of the chest.  The Veteran did not appeal the Board's July 2016 decision to the United States Court of Appeals for Veterans Claims.  As such, these issues are not before the Board for consideration. 

Regarding the claims for hearing loss, left ankle, lumbar spine, and schizophrenia disorders, the Board notes that in a September 2009 decision, the Board denied service connection or hearing loss and service connection for a psychiatric disorder.   
In a May 2011 decision, the Board found that service connection for a left ankle and low back disability was not warranted.  Generally, new and material evidence is required to reopen a previously denied claim.  However, some of the Veteran's service treatment records were not on file at the time of the September 2009 and May 2011 Board decisions (specifically service entrance and service separation examination reports).  Pursuant to 38 C.F.R. § 3.156 (c) (2017), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence. Therefore, given that the claims file now includes the Veteran's service entrance and service separation examination reports, the Board will consider these claims on a de novo basis.  Accordingly, these matters have been recharacterized as shown above. 

The issues of (1) service connection for bilateral hearing loss; (2) service connection for a left ankle disorder, to include as secondary to the service-connected pes planus disability; (3) service connection for a lumbar spine disorder as secondary to the service-connected right ankle disability; (4) service connection for a right knee disorder as secondary to the service-connected right ankle disability; (5) service connection for a right hip disorder as secondary to the service-connected right ankle disability; and (6) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  Symptoms of a psychiatric disability, to include schizophrenia, were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

3.  The Veteran's psychiatric disorder, to include schizophrenia, was not incurred in service and was not otherwise etiologically related to service.

4.  The Veteran has been diagnosed with degenerative changes of the bilateral carpal bones and tendonitis.  

5.  Symptoms of degenerative arthritis of the wrists were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

6.  The Veteran's bilateral wrist disorders were not incurred in service and are not otherwise etiologically related to service.

7.  The Veteran's bilateral pes planus has not resulted in pronounced bilateral disability as evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon-Achilles on manipulation, not improved by orthopedic shoes or appliances.

8.  The evidence shows that the Veteran's right ankle disability has the functional equivalent of ankylosis in dorsiflexion between 0 and 10 degrees, but no worse, throughout the entire initial rating period on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection for a psychiatric disorder, to include schizophrenia, have not been met.  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a bilateral wrist disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for an initial rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5276 (2017).

5.  The criteria for an initial rating of 30 percent, but no higher, for the right ankle disability have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5270 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that the Veteran's service entrance and service separation examination reports, obtained in April 2014, are mostly illegible.  However, the cover sheet on this submission indicated that this was the "best copy available" as the copies had been supplied from various medical sources, including microfiche, floppy disks, etc.  As such, as these are the best copies available, the Board finds that a remand for better images would be futile.   
    
    
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


Service Connection Analysis for PTSD

The Veteran generally asserts that he has PTSD that is related to service.  The Veteran has failed to return VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder, which was mailed to the Veteran in June 2012 and April 2013.  As such, the Veteran's contentions as to why he believes he has PTSD as a result of service are unclear.

The Board notes that for PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV or DSM-5) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

Service treatment records are absent for any diagnosis or treatment for PTSD.  As noted above, the Veteran's service separation examination report is partially illegible, but appears to indicate a normal clinical psychiatric evaluation.  A January 1982 entry from the mental health clinic indicted that the Veteran did not show up or call to cancel an appointment.  In sum, there are no findings or diagnosis of a psychiatric disability during service.

Further, following service separation, an October 2006 VA psychiatry attending note indicated that the Veteran was diagnosed with chronic paranoid schizophrenia.  A PTSD screen at that time was negative and it was noted that the Veteran was currently denying any PTSD symptoms.  In a November 2016 VA psychiatry outpatient note, a PTSD screening test was again negative.  Numerous other VA treatment records from 2002 to 2017 show negative PTSD screening tests.  

The remaining evidence of record does not show a diagnosis of PTSD in accordance with the DSM-IV or DSM-5 criteria.

The Board has also considered the Veteran's contention that he has PTSD and that his disability is due to his military service.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). However, in this case, the diagnosis of the PTSD requires specialized training for determination as to diagnosis and causation, and is not susceptible of lay opinions as to diagnosis of PTSD or etiology of PTSD (nexus to in-service stressful events). See Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (holding that a diagnosis of PTSD from a competent medical professional is assumed to have been made in accordance with the DSM psychiatric criteria that includes the adequacy of the symptomatology and the sufficiency of the stressor).  The Veteran is competent to relate symptoms of PTSD that he has experienced at any time, but he is not competent to diagnose PTSD or any other psychiatric disorder because such diagnosis requires specific medical knowledge and training, including in accordance with the DSM, or to provide a nexus opinion of PTSD to in-service stressful events. See Rucker v. Brown, 10 Vet. App. 67 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer). 

In sum, and upon review of all the evidence of record, both lay and medical, the Board finds that the does not demonstrate a current diagnosis of PTSD.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection Analysis for Psychiatric Disability, other than PTSD 

The Veteran asserts that he has a psychiatric disability, to include schizophrenia that began during service.  

Service treatment records are absent for complaints, treatment, findings, or diagnoses of a psychiatric disability.  As noted above, the Veteran's service separation examination report is partially illegible, but appears to indicate a normal clinical psychiatric evaluation.  A January 1982 entry from the mental health clinic indicted that the Veteran did not show up or call to cancel an appointment.  In sum, there are no findings or diagnosis of a psychiatric disability during service.

The first post-service evidence of a psychiatric disability is in an April 1990 private treatment entry of Dr. G.S., who treated the Veteran for his low back in the 1980s and 1990s.  The April 1990 entry noted that the Veteran had diagnoses of schizophrenia, paranoid type; antisocial personality disorder, and borderline intellectual functioning following an evaluation from J.M.R., M.D. of Psychiatric Services for Adults.  Thereafter, it appears that he was hospitalized at the VAMC in Brecksville in September 1990 for alcohol withdrawal syndrome and alcohol dependence.  It was noted that it was his first admission. 

 In January 1991, he was again admitted to the Brecksville VAMC for chemical dependence.  

In October 1992, the Veteran was hospitalized again at the VAMC in Brecksville for alcohol, cocaine dependence, continuous and antisocial personality disorder.  It was noted that psychiatric testing revealed that he did not have an acute psychiatric or schizophrenic illness, but most likely antisocial personality disorder and, therefore, his psychotropic medications were discontinued.  An October 1992 VA psychiatric/psychological assessment indicated that the Veteran was insistent that he had serious psychiatric problems and wanted to get to a dual diagnosis unit in the psychiatric ward.  When asked to describe his psychiatric problems, he was vague and unconvincing.  His behavior did not appear consistent with VAMC patients with such a history.  In particular, he did not appear to be actively hallucinating and in fact appeared to be sensitive to the interviewer's non-verbal reactions as he appeared to judge what he needed to do to achieve his goal.  Past records of psychiatric testing and after his alleged head trauma (post-service) and "manic-depressive" symptoms showed a picture quite inconsistent with psychosis and rather presented a picture of character pathology consistent with antisocial behavior and attempts to manipulate the system for secondary gain.  The diagnoses were cocaine dependence and antisocial personality disorder attempting to present a picture of psychiatric dysfunction for secondary gain. 

In July and August 1998 VA treatment entries, the Veteran reported hearing voices while in service that he did not report during service because he was afraid of getting kicked out.  In July 1998, the Veteran was admitted to a VAMC for cocaine and alcohol dependence.  Although the Veteran was under treatment for paranoid schizophrenia, the examiner noted that he had a presentation similar to that in 1992, when testing pointed more toward a characterological presentation.  The impression was cocaine and alcohol dependence and although the Veteran gave a history of paranoid schizophrenia, he presented with a strong characterological flavor and possible antisocial personality disorder.  It was further noted that his presentation was not consistent with paranoid schizophrenia.  

Later hospitalizations from July to September 1998 and from September to December 1998 included diagnoses of cocaine dependence, alcohol dependency, and paranoid schizophrenia by history.  Thereafter, the Veteran has been variously diagnosed with several substance dependence disorders, paranoid schizophrenia, and depression. 

More recent VA treatment records dated from 2002 to 2016 show continued treatment and diagnosis of schizophrenia, paranoid type; however, they do not provide any indication that this psychiatric disorder was incurred in service or is otherwise related to service. 

Based on the forgoing, the Board finds that a psychiatric disability did not manifest until after the Veteran's separation from service and was not continuous since service separation.  As reflected above, there is no indication that a psychosis manifested within one year after separation from service.  38 C.F.R. §§ 3.309 (a); 3.307(a)(3).  Although the Board acknowledges the Veteran's contentions that he heard voices during service, the Board does not find these assertions credible.  The Board finds it significant that records pertaining to psychiatric treatment dated in 1990 to 1992 were absent for indications that the Veteran was asserting his claimed psychiatric symptomatology began during service.  In fact, it was not until July and August 1998, after he filed his claim for compensation in June 1998, that the Veteran first reported hearing voices in service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony). 

Moreover, although it appears that the Veteran had a mental health appointment during service, he did not show up for it and it is unclear why the Veteran made the appointment.  Further, in response to the undersigned question if he was diagnosed with schizophrenia during service, the Veteran replied that he could not recall.  Additionally, the Veteran was unsure when he first sought treatment for a psychiatric disorder after service, indicating that it might have been in 1985 or 1988 when he thought he received medication.  However, VA treatment records dated from March 1983 to June 1986 are absent for any psychiatric treatment. 

Importantly, the September 1990 VA hospitalization record indicates that it was the first time the Veteran was admitted to the Brecksville facility.  Thus it appears that the Veteran did not seek treatment for a psychiatric disability until the 1990s, approximately eight years after service separation. 

Moreover, the Board finds the VA psychiatric assessments dated from 1990 to 1998 to be persuasive evidence that the Veteran did not have a confirmed diagnosis of a psychiatric disability eligible for VA compensation during that time period.  The Board affords great probative value to the October 1992 examiner's conclusions that the Veteran's presentation was most consistent with antisocial personality disorder, for which service connection cannot be awarded.  38 C.F.R. §§ 3.303 (c), 4.9.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this case, the examiner's conclusions were supported by descriptions of the Veteran's behavior, comparison to other patients with psychiatric diagnoses, and psychiatric testing.  

Further, another examiner in 1998 reached a similar conclusion based on observations of the Veteran's behavior.  These conclusions are additionally supported by the hospitalization reports from July to December 1998 of paranoid schizophrenia by history only and rule out malingering, which indicates that further observation and testing did not indicate a confirmed diagnosis of schizophrenia.  On the contrary, the April 1990 finding of paranoid schizophrenia was not accompanied by any rationale or evidence to evaluate how J.M.R., M.D. arrived at her conclusion.  Therefore, the more persuasive evidence of record does not reveal evidence of a psychiatric disability, in addition to substance dependence and antisocial personality disorder, until well after the Veteran's separation from service. 

In summary, there is no competent evidence indicating that the Veteran has a current psychiatric disability that is related to service.  As previously discussed, the Board has found the Veteran's assertions that he heard voices in service not credible.  To the extent that the Veteran is asserting that he has a psychiatric disability that is related to service, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  As such, there is no persuasive evidence indicating that the Veteran has a psychiatric disability that first manifested during service, within the first year thereafter, or is otherwise etiologically related therein.  38 C.F.R. §§ 3.303, 3.307.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include schizophrenia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection Analysis for Bilateral Wrist Disorder

The Veteran contends that he has a bilateral wrist disorder that is related to service.
Initially, the Board finds that the Veteran has been diagnosed with degenerative changes of the bilateral carpal bones and tendonitis.  See private treatment records from the Cleveland Clinic dated in December 2012 (including a radiology report showing degenerative changes to the carpal bones); see also Cleveland Clinic treatment record dated in February 2015 (showing tendinitis).  

The Board next finds that symptoms of a bilateral wrist disorder were not chronic during active service.  A July 1980 service treatment record shows that the Veteran was seen for a laceration on the right wrist after sustaining a cut while restraining an individual with a knife; the Veteran was treated with sutures.  Service treatment records are absent for any complaints or diagnoses of arthritis or tendinitis of the wrists in service.  Subsequent treatment records are negative for any further complaints, diagnoses, or treatment for a wrist disorder.  As such, the Board finds that the Veteran's symptoms were not chronic in service.

Further, the evidence demonstrates that symptoms of a bilateral wrist disorder have not been continuous since service separation and did not manifest within one year of service separation.  The evidence of record does not establish any clinical manifestations of arthritis to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. § 3.307 (a)(3).

Additionally, the evidence does not show any treatment or complaints of a wrist disorder at any time following service separation in 1982 until his claim in 2011.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  Moreover, in a December 2012 private treatment record from the Cleveland Clinic, it was noted that the Veteran presented with right wrist pain for "approximately 18 months."  The Veteran indicated that he had a remote history of a laceration to the right wrist in service, but no other trauma was reported.  In another December 2012 treatment record, the Veteran reported the onset of his wrist pain 3 years prior.  

Moreover, the Veteran filed other claims for service connection, but did not mention a wrist disorder at any time prior to his 2011 claim.  For example, soon after service separation, the Veteran filed a claim for service connection for cystic formation (keloid type) in March 1986, four years following service separation.  In 1998, the Veteran filed service connection claims for a skin disorder, ankle, back, hearing loss, and schizophrenia; he did not mention a wrist disorder at that time.  In 2007.  The Veteran filed a claim for an increased rating for his keloids disability; he again did not indicate any wrist disorder or symptoms at that time.  

The Board notes that, while inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a wrist disorder, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a wrist disorder in service and a lack of symptomatology at the time he filed the other claims.  For these reasons, the Board finds that the Veteran is not entitled to presumptive service connection under 
38 C.F.R. § 3.307 (b).

Concerning direct service connection, for the reasons that will be set forth below, the Board further finds that the weight of the competent, probative, and credible evidence of record demonstrates that a wrist disorder is not related to service.

In April 2013, VA obtained a medical opinion regarding the Veteran's wrist disorder.  The examiner indicated that he was unable to find any evidence of arthritis of the Veteran's wrist.  That notwithstanding, the examiner noted that even if arthritis had been diagnosed, the 1980 in-service laceration was not the cause of the Veteran's arthritis.  In this regard, the examiner indicated that, with the exception of a joint infection, or a motion-restricting scar, which would have been noted in later medical records, there was no mechanism by which a cut in the skin would cause chronic joint inflammation.  There was also no evidence of any disorder except the original laceration, without any documentation of any problem thereafter.  For these, the examiner opined that the Veteran's arthritis in his wrist was not caused by the in-service laceration.

The Board also considered the Veteran's statements purporting to relate his wrist disorders to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to render a competent medical opinion regarding the cause of the medically complex disorder of arthritis or tendinitis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The Veteran's wrist disorders are medically complex disease process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

Further, the Veteran's statements regarding the onset of his bilateral wrist symptoms have been inconsistent, and therefore, of limited probative value.  In this regard, the Veteran maintains that his wrist disorder may be related to the in-service laceration.  However, the Veteran reported to private physicians that the onset of his pain was many years following service separation.  See December 2012 private treatment record from the Cleveland Clinic (where it was noted that the Veteran presented with right wrist pain for "approximately 18 months.").  Moreover, there is no in-service injury to the left wrist and the Veteran has not presented any theory as to how his current left wrist symptoms are related to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral wrist disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Disability Ratings-Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45. 

 With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran has challenged the initial disability ratings assigned to the service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Rating Analysis for Bilateral Pes Planus Disability

The Veteran's pes planus is rated as 30 percent disabling under 38 C.F.R. § 4.71a, DC 5276, which evaluates impairment from acquired flatfoot.

Pursuant to DC 5276, a 30 percent evaluation is warranted for severe bilateral disability when there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  38 C.F.R. § 4.71a, DC 5276 (2017). 

A 50 percent evaluation is warranted when there is a pronounced bilateral disability as evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon-Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.

The evidence includes VA foot examinations dated in December 2014 and October 2015.  During the evaluations, the Veteran reported chronic episodic right and left foot pain.  The pain was noted to "come and go" and usually occurred twice a week.  The pain was from mild to severe.  Flare-ups were noted to occur from two to four times a week.  During these flare-ups, the Veteran reported pain, but denied weakness, fatigue, or functional loss.  Upon examination, the examiners indicated that the Veteran had pain in both feet, to include on manipulation.  There was no indication of swelling or characteristic callouses.  The examiners also noted that the Veteran did not have extreme tenderness of plantar surfaces, marked deformity, marked pronation, inward bowing of the Achilles tendon, or severe spasm of the Achilles tendon.  Both examiners further indicated that the Veteran did not have pain, weakness, fatigability, or incoordination that significantly limited his functional ability during flare-ups or when the feet were used repeatedly over a period of time.  

Post-service VA and private treatment records do not show any indication of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon-Achilles on manipulation, not improved by orthopedic shoes or appliances in her treatment records.

Based on a review of the evidence, the Board concludes that an initial rating in excess of 30 percent is not warranted at any time since the award of service connection.  The next-higher rating of 50 percent is warranted for pronounced bilateral disability as evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon-Achilles on manipulation, not improved by orthopedic shoes or appliances.  The VA examination reports discussed above did not show such symptoms.  No medical professional has provided any opinion indicating that the Veteran's bilateral pes planus is pronounced and symptoms supporting such finding have not been shown at any time since the award of service connection.  Therefore, the evidence fails to show that an initial rating in excess of 30 percent is warranted. 

In reaching this conclusion, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The VA examination reports reflect that the Veteran's pain on use and the functional loss it resulted in were taken into account.  Neither the examinations nor treatment records shows that the Veteran had muscle atrophy or other evidence of disuse. 

Accordingly, the criteria for an initial rating in excess of 30 percent for limitation of motion for the Veteran's service-connected bilateral pes planus have not been met. 38 C.F.R. § 4.71a, DC 5276.  


Rating Analysis for Right Ankle Disability

The Board granted service connection for a right ankle disability in an October 2013 decision.  Thereafter, in December 2013, the RO implemented the Board's decision and assigned a 10 percent rating effective June 9, 1998.  Within one year of the December 2013 rating decision, the Veteran filed a claim for an increased rating for his right ankle disability and new evidence was received within one year of the December 2013 rating decision.  

In a March 2015 rating decision, the RO assigned a 20 percent rating effective February 13, 2014 (the date of the Veteran's purported claim for increase).  In April 2015, the Veteran filed a notice of disagreement (NOD) with rating assigned and the claim was appealed to the Board.  Because additional evidence was received within one year of the December 2013 rating decision, the Veteran's NOD can reasonably be construed as taking issue with the initial rating assigned for the right ankle disability.  As such, the issues have been characterized in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Veteran's right ankle disability has been appropriately rated under Diagnostic Code 5010-5271 for limitation of motion due to arthritis.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5271, a 10 percent rating contemplates moderate limitation of motion of the ankle.  In order to warrant a higher, 20 percent rating, marked limitation of motion is required.  

Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 
See 38 C.F.R. § 4.6.

Diagnostic Code 5270 pertains to ankylosis of the ankle.  Under this diagnostic code, a 20 percent rating is warranted for ankylosis in plantar flexion less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Diagnostic Code 5273 provides the rating criteria for malunion of the os calcis or astragalus.  A 10 percent disability rating is warranted for a moderate deformity, and a 20 percent disability rating is warranted for a marked deformity. 
38 C.F.R. § 4.71a, Diagnostic Code 5273. 

Diagnostic Code 5274 provides that a 20 percent disability rating is warranted for astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274.

The evidence includes a February 2012 private treatment record from the Kinsman Foot and ankle Center where the Veteran was noted to have significant arthritis of the ankle joints.  At that time, the Veteran reported that he was unable to stand or walk for prolonged periods of time without pain.  He stated that he suffered from frequent sprains and instability in both ankles.  The pain was described as an intense throbbing and aching pain that caused him to fall and rendered him incapacitated and unable to perform his daily living.  On examination, it was noted that his ankles were swollen and edematous with hyper-pigmentation indicative of chronic swelling.  The Veteran also had a noticeable antalgic and somewhat abducted gait.  There was limited range of motion in dorsiflexion and plantarflexion with crepitus.

The evidence also includes January 2013 and December 2014 VA ankle examinations.  The Board notes that these evaluations indicated similar findings.  Specifically, during the evaluations, the Veteran reported right ankle pain that was worse during flare-ups.  He also indicated that during flare-ups, his ankle would give way.  Range of motion testing showed plantar flexion limited to 30 degrees.  Right ankle dorsiflexion was limited to 5 degrees.  Repetitive-use testing did not additionally limit motion.  The examiner also indicated that the Veteran's right ankle disability caused less movement than normal, deformity, and disturbance of locomotion.  There was no ankylosis of the right ankle.  

In a February 2017 VA ankle examination, the Veteran reported daily, chronic ankle pain that increased with prolonged weight-bearing and ambulation.  He denied flare-ups.  Range of motion testing showed plantar flexion limited to 40 degrees.  Right ankle dorsiflexion was limited to 10 degrees.  Repetitive use testing did not additionally limit motion.  There was pain on weight bearing and pain to palpation to the lateral malleolus.  Repetitive-use testing did not additionally limit motion.  There was no ankylosis of the right ankle.  The examiner also indicated that there was no ankle instability of dislocation.  The Veteran also reported wearing a brace on the right ankle on a regular basis.  

Upon review of all the evidence of record, lay and medical, the Board finds that the symptomatology associated with the right ankle disability more nearly approximates a 30 percent rating under Diagnostic Code 5270 for the entire initial rating period on appeal.  In so finding, the Board gives significant weight to the 2013 and 2014 VA examiners' range of motion measurements.  Specifically, it was noted that the Veteran's right ankle was limited to 5 degrees in dorsiflexion.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion, which indicates to the Board that the Veteran has very limited motion in dorsiflexion.  Moreover, the Veteran has consistently reported that his right ankle is unstable and gives way resulting in falls.  He has also been found to have chronic swelling and an antalgic gait requiring the regular use of a brace.  Therefore, the Board finds that the Veteran has the functional equivalent of ankylosis in dorsiflexion between 0 and 10 degrees.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

However, the Board finds that a rating higher than 30 percent is not warranted under Diagnostic Code 5270, as there is no ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees.  The evidence also does not show that the Veteran's ankle resulted in abduction, adduction, inversion, or eversion deformity.  

Further, the Board notes that neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder, to include schizophrenia, is denied.

Service connection for a bilateral wrist disorder is denied. 

An initial rating in excess of 30 percent for bilateral pes planus is denied.

An initial rating of 30 percent, but no higher, for right ankle arthritis is granted for the entire initial rating period on appeal.  



REMAND

Hearing Loss

An April 2015 VA audiology consultation shows that the Veteran had speech recognition scores using the Maryland CNC of 92 percent tin the right ear and 88 percent in the left ear.  Impaired hearing is considered a disability for VA compensation purposes when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  As such, the Veteran has a current hearing loss disability for VA compensation purposes.

Moreover, during the April 2015 VA audiology consultation, the Veteran reported a history of in-service noise exposure.  Specifically, he indicated that he served on the flight line for four years in the Air Force.  He denied any post-service occupational noise exposure.  

Despite evidence of in-service noise exposure and a current diagnosis of sensorineural hearing loss, the Veteran has not been afforded a VA examination to address the etiology of his disorder.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, a remand is warranted.  

Left Ankle

The Veteran essentially contends that his left ankle disorder is secondary to his service-connected right ankle disability.  A February 2017 VA medical opinion indicated that the Veteran had bilateral ankle sprains, but noted that the Veteran's left ankle disorder was not etiologically related to the service-connected right ankle disability.

Nonetheless, private treatment records indicate that the Veteran's left ankle disorder may be related to his service-connected pes planus disability.  Treatment records from the Kinsman Clinic note that the Veteran was unable to stand on the ball of his feet and had pain with active and resisting dorsiflexion and plantarflexion of the feet and ankles on examination.  The Veteran was specially noted to continue to experience pain when standing and walking that started in the arch of both feet and "extend to both ankles."  

Given the severity of the Veteran's pes planus disability (30 percent disabling), in addition to the private medical records addressed above, the Board finds that an additional medical opinion is warranted to assist in determining whether the Veteran's left ankle disorder is secondary to his pes planus disability.  

Lumbar Spine 

The Veteran essentially maintains that he has a lumbar spine disorder that is secondary to his service-connected ankle and/or foot disabilities.

A December 2014 VA knee and lower leg examination indicated that the Veteran had degenerative arthritis of the lumbosacral spine; however, a physical examination of the spine was not conducted.  Moreover, the examiner noted that degenerative arthritis was part of the normal aging process and the Veteran had "diffuse degenerative arthritis of the body."  Nonetheless, the examiner did not provide an opinion as to whether the Veteran's lumbar spine disorder was caused or aggravated by his service-connected disabilities, which is especially problematic since the Veteran has been found to have an antalgic gait as a result of his service-connected right ankle and pes planus disability.  As such, a VA spine examination is warranted.  

Right Knee and Right Hip

The Veteran maintains that he has arthritis of the right knee and hip as a result of his service-connected right ankle disability.

In connection with his claim, VA obtained VA examinations in December 2014 addressing the Veteran's joints.  The examiner diagnosed the Veteran with degenerative arthritis of the knees and hips.  It was also noted that the Veteran had diffuse degenerative arthritis of his body.   It was then opined that the Veteran's right hip and right knee arthritis were part of the normal aging process and were not "caused by or a result of" the Veteran's chronic right ankle disability.  Although the opinions included a rationale addressing causation, they did not address aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) ("caused by or result of" does not permit the examiner to opine on any question other than direct causation).  Consequently, a remand for an addendum opinion that addresses aggravation is necessary.

TDIU

The issue of entitlement to a TDIU is intertwined with the claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to assist in determining the nature and etiology of his hearing loss.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  The examiner is asked to address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was incurred in service or is otherwise related to service.  The Veteran maintains that he served in the Air Force on the flight line for four years.

(b)  All opinions are to be accompanied by a rationale consistent with the evidence of record.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's left ankle disorder.  The electronic claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ankle disorder was caused or aggravated by his service-connected pes planus disability, currently evaluated as 30 percent disabling.  *In so doing, the examiner is asked to review and address private treatment records from the Kinsman Clinic.

(b)  A complete rationale for any opinion expressed should be included in the examination report.

3.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of the Veteran's lumbar spine disorder.  The electronic claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder (diagnosed as degenerative arthritis) was caused or aggravated by his service-connected right ankle and/or pes planus disabilities.

(b)  A complete rationale for any opinion expressed should be included in the examination report.

4.  Refer the claims file and a copy of this Remand to the VA clinician who provided the December 2014 medical opinions, or, if unavailable, another VA clinician qualified to address the following:

(a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee and/or right hip arthritis are aggravated by his service-connected right ankle disability.  (Note: private treatment records show that the Veteran has an antalgic gait). 

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease.

(b)  A complete rationale for any opinion expressed should be included in the examination report.

5.  Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefits sought are not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


